Conviction is for theft of an automobile, punishment being assessed at two years in the penitentiary.
The State's Attorney calls our attention to the fact that the motion for new trial was overruled on the 15th day of October at which time ninety days was given in which to file statement of facts and bills of exception. This time expired on the 13th day of January and the statement of facts and bills of exception were not filed until the 14th day of January, one day too late to permit consideration. Art. 760 Cow. C. P., 1925. Johnson v. State, 104 Tex.Crim. R., 283 S.W. 807; Daniel v. State, 104 Tex.Crim. R., 286 S.W. 221; Williams v. State,229 S.W. 258; Chisholm, et al. v. State, 1 2d S.W. 613.
The judgment must be affirmed without reference to the statement of facts of bills of exception and it is so ordered.
Affirmed.
                    ON MOTION FOR REHEARING.